2016 IL 119095



                                           IN THE
                                 SUPREME COURT
                                              OF
                           THE STATE OF ILLINOIS



                                     (Docket No. 119095)

      THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v. CHRISTOPHER
                          M. GEILER, Appellee.


                                   Opinion filed July 8, 2016.



         JUSTICE KILBRIDE delivered the judgment of the court, with opinion.

         Justices Thomas, Karmeier, and Theis concurred in the judgment and opinion.

        Justice Burke specially concurred, with opinion, joined by Chief Justice
     Garman and Justice Freeman.



                                           OPINION

¶1       In this case, the circuit court of Madison County dismissed the defendant’s
     traffic citation based on a violation of Illinois Supreme Court Rule 552 (eff. Sept.
     30, 2002), requiring the arresting officer to transmit specified portions of the
     citation to the circuit court clerk within 48 hours after the arrest. The appellate court
     affirmed, holding that when, as here, there is a pattern of a clear and consistent
     violation of Rule 552, the trial court may dismiss a citation without considering
     whether the defendant was prejudiced by the violation. 2015 IL App (5th) 140423.
     For the following reasons, we reverse the judgments of the circuit and appellate
     courts and remand to the circuit court for further proceedings.



¶2                                    BACKGROUND

¶3       On May 5, 2014, defendant Christopher M. Geiler received a traffic citation
     from a city of Troy police officer for driving 80 miles per hour in a
     65-mile-per-hour speed zone. The citation was filed with the Madison County
     circuit court clerk’s office on May 9, 2014. Defendant filed a motion to dismiss the
     citation, claiming it was not transmitted to the circuit court clerk within 48 hours
     after it was issued, as required by Illinois Supreme Court Rule 552 (eff. Sept. 30,
     2002).

¶4       At the motion hearing, the trial court noted that defendant submitted “a stack of
     tickets” issued by the city of Troy. The report of proceedings indicates those tickets
     were marked as defendant’s Exhibit A and admitted into evidence, but the exhibit
     was not included with the record on appeal. The State described the exhibit in its
     subsequent motion to reconsider, stating “of the (50) tickets that Defendant
     submitted into evidence, almost half of them were filed within the 48 hours.”

¶5       The State called city of Troy police detective Todd Hays, who testified that
     after a citation is issued, it is placed in a secure box in the dispatch office. On
     Mondays and Fridays, a supervisor would remove the citations from the box,
     review and record them on bond sheets, and deliver them to the Madison County
     courthouse. Hays estimated there were between 30 and 50 citations filed each
     Monday and Friday. He testified it was not “physically possible” to transport the
     citations to the courthouse every day.

¶6       When asked by defendant if he was familiar with Rule 552, Detective Hays
     responded, “I am now.” He testified the rule “states that the tickets should be up
     within 48 hours.” Detective Hays did not read the rule as “a mandate,” but a
     “decision that if you can get them up in 48 hours, if possible, that’s the way it




                                             -2-
       should be.” Detective Hays testified that citations issued over the weekend were
       delivered to the circuit court clerk on Monday and the ones issued during the week
       were delivered on Friday. He acknowledged that citations issued on Tuesday would
       not be filed with the circuit court clerk until Friday.

¶7         The trial court determined that the evidence showed “a clear and consistent
       violation of Rule 552 and not an inadvertent action.” Accordingly, dismissal of the
       traffic citation was warranted based on Rule 552 and People v. Hanna, 185 Ill. App.
3d 404 (1989). The trial court also denied the State’s motion to reconsider.

¶8         On appeal, the appellate court explained that, under Hanna, dismissal of a
       citation is warranted if there is “a pattern of clear and consistent violation of Rule
       552.” 2015 IL App (5th) 140423, ¶ 11. If a clear and consistent pattern is present,
       the court may dismiss a citation without considering whether the violation
       prejudiced the defendant or impaired the circuit court’s management of its docket.
       2015 IL App (5th) 140423, ¶ 13. The appellate court concluded that the trial court
       did not err in dismissing the citation in this case based on a clear and consistent
       violation of Rule 552. 2015 IL App (5th) 140423, ¶ 14. The trial court’s judgment
       was, therefore, affirmed. 2015 IL App (5th) 140423, ¶ 16.

¶9        We allowed the State’s petition for leave to appeal. Ill. S. Ct. R. 315 (eff. July 1,
       2013).



¶ 10                                        ANALYSIS

¶ 11      Illinois Supreme Court Rule 552 governs processing of uniform tickets and
       provides, in pertinent part:

           “The arresting officer shall complete the form or ticket and, within 48 hours
           after the arrest, shall transmit the portions entitled ‘Complaint’ and ‘Disposition
           Report’ and, where appropriate, ‘Report of Conviction,’ either in person or by
           mail, to the clerk of the circuit court of the county in which the violation
           occurred.”

¶ 12       Rule 552 clearly imposes an obligation requiring the arresting officer to
       transmit the specified portions of the ticket to the circuit court clerk “within 48




                                                -3-
       hours after the arrest.” In this case, the record establishes that defendant received
       his speeding ticket on May 5, 2014, and it was not transmitted to the circuit court
       clerk until May 9, 2014. The State acknowledges that the citation was issued on a
       Monday and was not transmitted to the circuit court clerk until four days later on
       the following Friday. Thus, there is no dispute that the 48-hour requirement in Rule
       552 was violated in this case. Rather, the issue is the appropriate consequence for
       the Rule 552 violation.

¶ 13       The State contends that the timing requirement in Rule 552 is directory and,
       therefore, dismissal of a citation is not warranted unless noncompliance with the
       rule prejudices the defendant. The State maintains the appellate court’s
       holding—that a citation may be dismissed if a Rule 552 violation is “part of a
       pattern of clear and consistent violation of the rule”—is contrary to this court’s
       decisions requiring a showing of prejudice to the defendant to support dismissal.
       The State concludes the trial court erred in dismissing the citation in this case
       because there is no evidence or allegation that defendant was prejudiced by the
       two-day delay in transmitting the citation to the circuit court clerk.

¶ 14        Defendant responds that the trial court did not err in finding a clear and
       consistent violation of Rule 552 and the citation was, therefore, correctly dismissed
       based upon the appellate court’s decision in Hanna. Defendant contends that the
       trial court did not abuse its discretion in dismissing the citation because the Troy
       police department’s clear and consistent violation of Rule 552 caused an injury to
       the public interest.

¶ 15       We note that defendant, appearing pro se, performed well in presenting his
       argument, both in his brief to this court and in his oral argument. Defendant
       reasonably relied upon the appellate court’s decision in Hanna to support his
       argument that the citation should be dismissed based on a clear and consistent
       violation of Rule 552. His argument, nevertheless, must be rejected given this
       court’s established precedent holding that a charge may not be dismissed based on
       the violation of a directory rule absent a showing of prejudice to the defendant from
       the violation. People v. Ziobro, 242 Ill. 2d 34, 44-45 (2011); People v. Delvillar,
       235 Ill. 2d 507, 522 (2009); People v. Robinson, 217 Ill. 2d 43, 57 (2005).

¶ 16       This court has consistently relied on the mandatory-directory distinction to
       determine the consequences of a failure to fulfill an obligation. Ziobro, 242 Ill. 2d



                                               -4-
       at 43; Delvillar, 235 Ill. 2d at 516; Robinson, 217 Ill. 2d at 52. The
       mandatory-directory distinction “ ‘denotes whether the failure to comply with a
       particular procedural step will or will not have the effect of invalidating’ ” a
       governmental action. Robinson, 217 Ill. 2d at 51-52 (quoting Morris v. County of
       Marin, 559 P.2d 606, 611 (Cal. 1977) (en banc)).

¶ 17       Whether an obligation is mandatory or directory is a question of construction
       subject to de novo review. Robinson, 217 Ill. 2d at 54. The principles of statutory
       construction also apply to interpreting our supreme court rules. People v. Salem,
       2016 IL 118693, ¶ 11. In construing a statute or rule, our primary objective is to
       ascertain and give effect to the drafters’ intent. In re Q.P., 2015 IL 118569, ¶ 14.
       The drafters’ intent is best indicated by the language of a statute or rule, given its
       plain and ordinary meaning. Salem, 2016 IL 118693, ¶ 11.

¶ 18       We presume that procedural commands to governmental officials are directory.
       Delvillar, 235 Ill. 2d at 517. The presumption is overcome and a provision is
       mandatory only if: (1) negative language in the statute or rule prohibits further
       action in the case of noncompliance or (2) the right the statute or rule is designed to
       protect would generally be injured under a directory reading. Delvillar, 235 Ill. 2d
       at 517.

¶ 19       Rule 552 simply provides that the arresting officer shall complete the form or
       ticket and transmit it to the circuit court clerk within 48 hours after the arrest. The
       rule does not specify any consequence for a violation of the timing requirement or
       contain any negative language prohibiting prosecution or further action in the case
       of noncompliance. Accordingly, the “negative language” exception does not apply
       here.

¶ 20       As for the second exception, we must first determine the right Rule 552 is
       designed to protect. Rule 552 is part of article V of the supreme court rules. The
       rules in article V relate to trial court procedures in traffic and conservation cases,
       ordinance violations, petty offenses, and certain misdemeanors. Rule 552 provides
       for uniformity of citation forms and ensures they are processed by the trial court in
       a timely and efficient manner. Our appellate court has held that article V was
       adopted “to ensure judicial efficiency and uniformity as well as ‘to expedite the
       handling of traffic cases.’ ” Hanna, 185 Ill. App. 3d at 408 (quoting People v.
       Roberts, 113 Ill. App. 3d 1046, 1050 (1983)). We agree with our appellate court



                                                -5-
       that Rule 552 is designed to ensure judicial efficiency and uniformity in processing
       citations.

¶ 21       We do not believe judicial efficiency or uniformity in processing tickets will
       generally be injured under a directory reading of the rule. While the Troy police
       department violated Rule 552 in this case and several others, the record shows only
       a two-day delay in transmitting the citations and there is no evidence that those
       violations impaired the trial court’s management of its docket.

¶ 22       Additionally, there is no indication that violation of the rule will ordinarily
       prejudice the rights of a defendant. In Robinson, 217 Ill. 2d at 57, this court
       concluded that a postconviction petitioner’s right to appeal would not ordinarily be
       prejudiced by the violation of a statute requiring service of the order of dismissal
       within 10 days of its entry. We observed that, in many cases, the right to appeal
       would be unaffected by untimely service because a petitioner is allowed 30 days
       after dismissal to complete the simple act of preparing and filing a notice of appeal.
       Accordingly, while a postconviction petitioner’s right to appeal may be injured by
       untimely service in a particular case, there was no reason to believe that would
       generally be the case. Robinson, 217 Ill. 2d at 57.

¶ 23       Similarly, a defendant may be prejudiced by a Rule 552 violation if there is a
       lengthy delay in transmitting a citation in a given case, but no reason exists to
       believe that would generally be true. Under Illinois Supreme Court Rule 504 (eff.
       Jan. 1, 1996), a defendant’s first appearance on a traffic citation must be set
       between 14 and 60 days after the arrest, whenever practicable. Thus, even if a
       citation is not transmitted to the circuit court clerk within 48 hours after the arrest as
       required by Rule 552, the citation may still be filed before the defendant’s first
       court appearance and the defendant would be unaffected by the delay in
       transmitting the citation. We conclude that a violation of Rule 552 will not
       generally impede the trial court in processing citations or prejudice a defendant’s
       rights and, therefore, it does not require an exception to the rule that procedural
       commands to governmental officials are directory. See also Delvillar, 235 Ill. 2d at
       518-19 (holding that although an individual defendant’s right to waive a jury trial
       and enter a guilty plea intelligently may be injured by the failure to give a statutory
       admonishment about potential immigration consequences, that right “will not
       necessarily be harmed in the absence of the admonishment”).




                                                 -6-
¶ 24       Accordingly, neither of the exceptions to the presumption of a directory reading
       applies to Rule 552. Rule 552 is, therefore, directory and no specific consequence is
       triggered by noncompliance. The Troy police department’s failure to transmit
       defendant’s citation to the circuit court clerk within 48 hours in violation of Rule
       552 does not result in automatic dismissal of the citation. See Ziobro, 242 Ill. 2d at
       43. Although automatic dismissal of a citation is not an appropriate consequence
       for a violation of Rule 552, a defendant may still be entitled to relief if he can
       demonstrate he was prejudiced by the violation. See Ziobro, 242 Ill. 2d at 44-45;
       Delvillar, 235 Ill. 2d at 522; Robinson, 217 Ill. 2d at 57.

¶ 25       In Ziobro, we considered whether a citation may be dismissed based on the
       failure to set a defendant’s first court appearance within the 14- to 60-day time
       period required under Rule 504. In finding Rule 504 is directory, this court
       concluded that “[a] mere violation of Rule 504 is not sufficient grounds, standing
       alone, to dismiss charges, as ‘violation of the rule would [not] ordinarily cause any
       injury to public interest or private rights.’ ” Ziobro, 242 Ill. 2d at 45 (quoting
       Village of Park Forest v. Fagan, 64 Ill. 2d 264, 268 (1976)). Only after concluding
       that Rule 504 is directory did this court hold “[a]s such, we find that it was an abuse
       of the circuit courts’ discretion *** to dismiss the charges without requiring a
       showing of prejudice to the defendant.” Ziobro, 242 Ill. 2d at 45. Accordingly,
       consistent with our prior case law, this court held a defendant must show he was
       prejudiced to be entitled to relief for violation of a directory rule. Ziobro, 242 Ill. 2d
       at 45.

¶ 26       In this case, there is no evidence that the two-day delay in transmitting the
       citation to the circuit court clerk prejudiced defendant, nor does defendant make
       that contention. The citation was issued on May 5, 2014, and filed four days later on
       May 9, 2014. Defendant’s first court appearance was set for June 11, 2014, over a
       month after the citation was filed by the circuit court clerk. There is no indication
       that defendant was prejudiced in presenting his defense by the two-day delay in
       transmitting the citation. Accordingly, we conclude that defendant was not
       prejudiced by the violation of Rule 552. Defendant does not require a remedy
       because he was not prejudiced by the rule violation. See Robinson, 217 Ill. 2d at 60
       (holding “petitioner requires no remedy because he was not prejudiced by” the
       two-day delay in serving the order dismissing his postconviction petition).




                                                 -7-
¶ 27       As a final matter, we observe that the record in this case indicates the Troy
       police department did not violate Rule 552 deliberately but was simply unaware of
       the rule. When Detective Hays was asked at the motion hearing whether he was
       familiar with Rule 552, he responded “I am now.” Thus, defendant apparently
       alerted the Troy police department to the existence of the rule. At oral argument,
       the State assured this court that the Troy police department is now in strict
       compliance with Rule 552.

¶ 28       Police departments are expected to be aware of and comply with our rules. We
       have no reason to assume that a police department would deliberately violate Rule
       552. Rather, we believe that in most, if not all, cases police departments would
       react to being informed of Rule 552 in the way the Troy police department
       responded here, by ensuring strict compliance with the rule.

¶ 29      If we were to confront a case involving deliberate, ongoing violations of Rule
       552, the facts may support amending the rule to provide an appropriate response.
       We do not address the issue here, however, because the facts of this case do not
       involve either deliberate or ongoing violations.



¶ 30                                    CONCLUSION

¶ 31       For the foregoing reasons, the judgments of the circuit and appellate courts are
       reversed, and this cause is remanded to the circuit court for further proceedings
       consistent with this opinion.



¶ 32      Reversed and remanded.



¶ 33      JUSTICE BURKE, specially concurring:

¶ 34       Relying on People v. Hanna, 185 Ill. App. 3d 404 (1989), the appellate court
       below held that defendant’s traffic citation had to be dismissed because the Troy
       police department failed to transmit the citation to the clerk of the circuit court
       within 48 hours as required by Illinois Supreme Court Rule 552 (eff. Sept. 20,




                                              -8-
       2002). The majority reverses the judgment of the appellate court but does not
       discuss Hanna in any detail. I write separately to explain why Hanna is
       inapplicable and why People v. Ziobro, 242 Ill. 2d 34 (2011), controls under the
       facts of this case.

¶ 35       In Ziobro, various traffic citations in three different cases were dismissed
       because the arresting officers violated Illinois Supreme Court Rule 504 (eff. Jan. 1,
       1996). Similar to Rule 552, Rule 504 imposes a timing requirement, directing an
       arresting officer or the clerk of the circuit court to set the first appearance in court
       for a traffic offense “not less than 14 days but within 60 days after the date of the
       arrest, whenever practicable.” Id.

¶ 36       After examining Rule 504, this court concluded that the rule’s timing
       requirement is directory rather than mandatory. This meant, in short, that a
       violation of the rule does not automatically result in dismissal of a charge. Instead,
       a defendant is ordinarily required to show prejudice from a violation of the rule to
       justify dismissal. As Ziobro stated: “A mere violation of Rule 504 is not sufficient
       grounds, standing alone, to dismiss charges, as ‘violation of the rule would [not]
       ordinarily cause any injury to public interest or private rights.’ ” Ziobro, 242 Ill. 2d
       at 45 (quoting Village of Park Forest v. Fagan, 64 Ill. 2d 264, 268 (1976)).
       Accordingly, because the defendants in the case had failed to show prejudice from
       the rule violations, this court reversed the dismissal of the charges. Id.

¶ 37       Ziobro addressed only “ordinary” situations involving a “mere violation” of a
       directory rule. Nothing in Ziobro suggested that the police officers’ violations of
       Rule 504 in that case were deliberate and ongoing, rather than inadvertent. Ziobro
       thus said nothing about the consequences that should follow when a directory rule
       is knowingly and continually violated by a litigant. That issue was addressed,
       however, in People v. Hanna, 185 Ill. App. 3d 404 (1989).

¶ 38       In Hanna, the circuit court dismissed two traffic citations because the citations
       had not been transmitted to the circuit court clerk within the 48 hours required
       under Rule 552. The appellate court reversed the dismissals, finding, as we do here
       today, that Rule 552 is directory and that the defendants had failed to show any
       injury from the rule violations. Id. at 409.

¶ 39      However, the appellate court then noted the following:




                                                -9-
          “If this court reverses [the dismissals] without directions, it will be condoning a
          violation of a supreme court rule and will be hindering the trial court’s authority
          to control its docket. On the other hand, if this court affirms the dismissal[s], it
          will penalize the State on matters over which it has no control while granting an
          absolute right to dismissal where no such right was intended.” Id.

       To resolve this problem, the appellate court concluded that the proper course was to
       remand the matter to the circuit court for a hearing to determine if the violations at
       issue were “part of an ongoing violation of Supreme Court Rule 552.” Id. As the
       appellate court explained, since the circuit court has the “authority to control its
       own docket and enforce supreme court rules,” dismissal would be warranted if
       there were a showing of a “clear and consistent violation of Rule 552.” Id. at
       409-10.

¶ 40       In other words, according to the appellate court, if the circuit court determined
       on remand that the officers were continuing to deliver citations late—even after
       being fully informed of Rule 552’s timing requirement—the circuit court would
       have the discretionary authority to dismiss the citations. Hanna thus recognized
       that a circuit court has the discretionary authority to dismiss a traffic citation for
       violations of a directory rule, even in the absence of prejudice to the defendant,
       where those violations are knowing and repeated.

¶ 41       This holding is, of course, not only reasonable, but necessary. Our courts must
       be able to say to a litigant who is continually and deliberately violating a rule, “You
       cannot avail yourself of the court system if you refuse to abide by our rules.”
       Otherwise, our rules are not directives that carry the force of law, they are mere
       suggestions.

¶ 42       Thus, under the principles of Ziobro and Hanna, a complaining party will
       ordinarily be required to show prejudice from the violation of a directory rule, such
       as Rule 552, to obtain relief. However, the circuit court has the discretion to enforce
       the rule, even when there is no prejudice to the complaining party, if the court finds
       that the rule is being deliberately and repeatedly violated. This approach preserves
       the essential directory nature of the rule, allows for any problems caused by an
       individual litigant to be dealt with on a case-by-case basis and, most importantly,
       ensures that the rule can be enforced when needed.




                                               - 10 -
¶ 43       In this case, the record does not establish that the Troy police department was
       knowingly or deliberately violating Rule 552. Although the department’s practice
       was to deliver its traffic citations to the circuit court only twice a week, the record
       shows that this practice occurred only because the department was ignorant of the
       rule’s requirement that citations be transmitted to the circuit court within 48 hours.
       In addition, at oral argument, the State informed this court that the department has
       changed its practice and, thus, is no longer in violation of the rule. It is apparent,
       therefore, that the department was not flouting the authority of the courts. In these
       circumstances, the concerns of Hanna are not implicated. Instead, the ordinary
       principles governing directory rules set forth in Ziobro, which require a showing of
       prejudice to warrant dismissal of a charge, control. Because defendant has not
       established prejudice, his traffic citation should not have been dismissed.

¶ 44      For the foregoing reasons, I specially concur.

¶ 45      CHIEF JUSTICE GARMAN and JUSTICE FREEMAN join in this special
       concurrence.




                                               - 11 -